In a habeas corpus proceeding pursuant to section 72 of the Domestic Relations Law to determine the visitation rights of the petitioner grandparents, petitioners appeal from an order of the Family Court, Kings County, dated December 3, 1974, which, after a hearing, dismissed the proceeding. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for a new hearing, which shall be conducted by a Judge other than the one who presided at the original hearing. The central concern in determining the grandparents’ application for visitation is the welfare of the children affected (see Lo Presti v Lo Presti, 40 NY2d 522). This should be fully explored at the new hearing. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.